—In an action for a divorce and ancillary relief, the husband appeals, as limited by his brief, from so *531much an order of the Supreme Court, Dutchess County (Hillery, J.), dated July 24, 1995, as granted the branch of the wife’s motion which was for upward modification of the award of temporary maintenance to the extent that it increased the maintenance to $200 per week.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the wife’s motion which was for upward modification of temporary maintenance is denied.
The wife’s assertion in her affidavit in support of the branch of her motion which was for upward modification of temporary maintenance that the husband had failed to pay his outstanding arrears and insisted that she use the money she received in temporary maintenance to pay for household expenses did not demonstrate a substantial change in circumstances or the wife’s inability to become self-supporting (see, Domestic Relations Law § 236 [B] [9] [b]; Wyser-Pratte v Wyser-Pratte, 66 NY2d 715, 716, revg 111 AD2d 99; Vogel v Vogel, 156 AD2d 671). Accordingly, no basis existed to grant that branch of the wife’s motion which was for upward modification of temporary maintenance. O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.